          Case 1:20-cr-00378-LJL Document 49 Filed 03/19/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA                             :
                                                     :     CONSENT ORDER OF
               - v. -                                :     FORFEITURE/
                                                     :     MONEY JUDGMENT
MICHAEL ALBARELLA,                                   :
                                                     :     20 Cr. 378 (LJL)
              Defendant.                             :
----------------------------------                   x

               WHEREAS, on or about July 23, 2020, MICHAEL ALBARELLA                            (the

“Defendant”) among others, was charged, in two counts of a six-count Indictment, 20 Cr. 378

(LJL) (the “Indictment”), with conspiracy to commit money laundering, in violation of Title 18,

United States Code, Section 1956(h) (Count Five); and bank bribery – solicitation and acceptance,

in violation of Title 18, United States Code, Sections 215(a)(2) and 2 (Count Six);

               WHEREAS, the Indictment included a forfeiture allegation as to Count Six of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 982(a)(2)(A), as the result of the commission of the offense charged in Count Six of the

Indictment;

               WHEREAS, on or about March ___, 2021, the Defendant pled guilty to Count Six

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count Six of the Indictment and agreed to forfeit,

to the United States, pursuant to Title 18, United States Code, Section 982(a)(2)(A): (i) a sum of

money equal to $5,000 in United States currency, representing proceeds traceable to the

commission of the offense charged in Count Six of the Indictment;
          Case 1:20-cr-00378-LJL Document 49 Filed 03/19/21 Page 2 of 5




              WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $5,000 in United States currency representing the amount of proceeds traceable to the

offense charged in Count Six of the of the Indictment that the Defendant personally obtained; and

              WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Six of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Cecilia E. Vogel and Tara M. LaMorte of counsel, and the Defendant, and his counsel,

David Wikstrom, Esq., that:

              1.      As a result of the offense charged in Count Six of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $5,000 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count Six of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

              2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, MICHAEL

ALBARELLA, and shall be deemed part of the sentence of the Defendant, and shall be included

in the judgment of conviction therewith.

              3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to United States Customs

and Border Protection, and delivered by mail to the United States Attorney’s Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One
          Case 1:20-cr-00378-LJL Document 49 Filed 03/19/21 Page 3 of 5




St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and

case number.

               4.      Upon entry of this Consent Preliminary Order of Forfeiture/Money

Judgment, and pursuant to Title 21, United States Code, Section 853, United States Customs and

Border Protection, or its designee the Office of Fines, Penalties, and Forfeiture shall be authorized

to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the

United States shall have clear title to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
          Case 1:20-cr-00378-LJL Document 49 Filed 03/19/21 Page 4 of 5




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:                                                                 3/18/21
       Cecilia E.
               E Vogel                                              DATE
       Tara M. LaMorte
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, NY 10007
       (212)637-1084/1041


MICHAEL ALBARELLA


By:                                                                 3/18/21
       MICHAEL ALBARELLA                                            DATE



By:    _____________________________
       _______________________   __                                 3/18/21
       DAVID WIKSTROM
               WIKSTROM, ESQ  ESQ.                                  DATE
       Attorney for Defendant
       950 Third Avenue, 32nd Floor
       New York, NY 10022



SO ORDERED:


____________________________________                                ____________
HONORABLE LEWIS J. LIMAN                                            DATE
UNITED STATES DISTRICT JUDGE
Case 1:20-cr-00378-LJL Document 49 Filed 03/19/21 Page 5 of 5




                                            3/19/2021
